ORDER

Lawrence L. Simmons appeals pro se from two district court orders, which denied his motion for reconsideration and rejected a post-judgment pleading that he had filed regarding the expedited consideration of his case. His appeal has been referred to a panel of this court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
The disputed rulings follow the resolution of an action that Simmons had brought under the Privacy Act, 5 U.S.C. § 552a. On October 1, 1999, the district court denied Simmons’s request for damages, but awarded summary judgment to him on the issue of injunctive relief. Simmons later filed two motions for relief from judgment under Fed.R.Civ.P. 60(b), and these motions were properly denied on March 2, 2001.
On May 30, 2001, the district court issued an order that denied a motion to reconsider its decision on Simmons’s Rule 60(b) motions, because he had not identified a palpable defect in that decision. On May 24, 2001, the court issued an order which rejected a pleading that Simmons had tendered regarding the expedited consideration of his case, because the underlying case had been terminated in 1999. It is from these orders that Simmons now appeals. His appeal is untimely with regard to all of the district court’s other rulings.
We review the disputed orders for an abuse of discretion. See Jones v. Tennessee Valley Auth., 948 F.2d 258, 261 (6th Cir.1991). In his current briefs, Simmons primarily argues that the defendant’s representatives have engaged in fraud. However, he has not shown that the district court abused its discretion, as his current arguments do nothing to refute the court’s rationale for entering the two orders that are at issue in this appeal.
Accordingly, all pending motions are denied and the district court’s orders are affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.